97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Eugene VENABLE, Plaintiff-Appellant,v.T. WILSON, Jr., Lieutenant;  G.L. Bass, Warden;  Mr.Underwood, Medical Administration, Defendants-Appellees,andJimm WEBSTER, Defendant.
No. 95-7586.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1996.Decided Sept. 17, 1996.

James Eugene Venable, Appellant Pro Se.  Alexander Leonard Taylor, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's judgment entered in favor of Defendant Wilson on the verdict returned by a jury.  We dismiss the appeal for lack of jurisdiction because the order does not dispose of all Defendants and is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED